Case 0:20-cv-62073-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.20-cv-62073

 PAT JONES,

         Plaintiff,
 v.

 NEW YORK LIFE INSURANCE COMPANY,

         Defendant.                                            /

                                                   COMPLAINT

         Plaintiff, PAT JONES (“JONES”), by and through his undersigned attorney, sues Defendant,

 NEW YORK LIFE INSURANCE COMPANY (“NYL”), and alleges as follows:

                                                INTRODUCTION

         1.       This is an action for damages by Plaintiff, JONES, against NYL for age discrimination

 in violation of the Age Discrimination in Employment Act (“ADEA”) and the Florida Civil Rights

 Act of 1992 (“FCRA”).

                                        JURISDICTION AND VENUE

         2.       This Court has jurisdiction of the action pursuant to 28 U.S.C. §1331 and the ADEA.

 The Court’s supplemental jurisdiction is invoked for the Plaintiff’s state law claims pursuant to 28

 U.S.C. §1367.

         3.       Venue properly lies in this judicial district pursuant to 28 U.S.C. §1391(b), in that the

 Defendant maintains offices within this judicial district, and a substantial part of the events

 constituting the discrimination took place within this judicial district.

                                 PARTIES AND EXHAUSTION OF REMEDIES

         4.       At the time of his termination from NYL, JONES was 61 years old and, at all times

 material to this action, was sui juris and a resident of Broward County, Florida.



 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-62073-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 2 of 7



         5.       Defendant, NYL, is a foreign corporation with its principal address at 51 Madison

 Avenue, New York, NY 10010 and with multiple offices in Florida, including the South Florida

 General Office located at 1300 Concord Terrace, Fifth Floor, Sunrise, FL 33323.

         6.       JONES has complied with all conditions precedent to jurisdiction under the ADEA,

 and the FCRA in that JONES filed his Charge of Discrimination with the U.S. Equal Employment

 Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”)

 within 300 days of the unfair employment practices alleged in this Complaint; JONES has filed this

 suit within 90 days of receiving a Right to Sue notice from the EEOC; 180 days have elapsed since

 the Charge of Discrimination was filed with both the EEOC and the FCHR, and FCHR has not issued

 a determination in that time period; and JONES is filing this Complaint within the FCRA’s four (4)

 year statute of limitations for the alleged discriminatory acts. Thus, all administrative prerequisites

 have been satisfied and this suit is timely filed. True copies of JONES’ Charge of Discrimination and

 Notice of Right to Sue are attached as Exhibits 1 and 2.

                                              GENERAL ALLEGATIONS

         7.       For more than thirty (30) years, JONES worked as a dedicated, loyal, successful and

 appreciated employee of NYL, consistently receiving praise, accolades and positive performance

 reviews.

         8.       Due to his significant experience and qualifications, JONES served as a Development

 Manager for NYL.

         9.       In addition to his official position as Development Manager, JONES served as a

 mentor to his colleagues and younger agents.

         10.      On February 5, 2020, after more than thirty (30) years of working for NYL, JONES

 was summarily terminated without warning, notice or explanation.



                                                           2
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-62073-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 3 of 7



         11.      During the termination meeting on February 5, 2020, which was attended by Dale

 Gorchoff (Senior DM Manager), Dennis King (CVP Agency Standards), Tim Foran (CVP Office

 Manager), Rick Madan (Managing Partner), and Bruce Lai (CVP Zone Training Officer), despite

 repeated requests, JONES was not provided with any explanation or basis for his termination.

         12.      Instead, JONES was directed to reach out to Human Resources in order to find out the

 reason for his termination. JONES did so, speaking with an Human Resources representative who

 vaguely referred to an investigation conducted between March 2019 and October 2019 regarding

 JONES’ conduct. No further explanation was given at the time, nor was JONES provided a copy of

 the investigation or the results of the investigation.

         13.      JONES was directed to speak with Jacob Robertson (CVP Zone Agency Standards

 Officer), a longtime colleague who had handled the March 2019 investigation and submitted his report

 in October 2019. When JONES spoke with Robertson, Robertson indicated that the findings of his

 investigation did not justify JONES’ termination. Robertson could provide no explanation for

 JONES’ termination.

         14.      Following this discussion with Robertson, JONES again spoke with the Human

 Resources representative, who, for the first time, articulated a new reason for JONES’ termination,

 namely that NYL had “lost confidence” in his ability to complete the duties of a Development

 Manager. When JONES responded that he had no performance issues over the years and inquired

 further as to the reason for his termination, the Human Resources representative refused to provide

 any additional explanation, nor could she refer JONES to anyone who would provide additional

 information.

         15.      During his employment, JONES worked on a team of three, consisting of Dan Pico

 (40s), Loyda Molina (40s) and himself, all supervised by Dale Gorchoff (Senior DM Manager).



                                                           3
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-62073-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 4 of 7



         16.      Despite having significantly more experience and seniority than both Mr. Pico and Ms.

 Molina, JONES was the only employee from his team who was terminated.

         17.      Following his termination, JONES requested to have his agent’s license reinstated.

         18.      Rick Madan, one of JONES’ supervisors at NYL who was instrumental in the decision

 to terminate him, denied JONES’ request to reinstate his agent’s N6 contract.

         19.      NYL has allowed numerous younger employees to reinstate their agent’s licenses

 following their separation of employment. For example, Mr. Madan allowed Rick Price and Ivan

 Wirbiezcas, both of whom are in their 40s, to reinstate their agent licenses after resigning from

 management with NYL.

         20.      NYL provided JONES no explanation as to why his request to have his agent’s license

 reinstated was denied.

         21.      NYL was aware that one of their top agents, William Mahoney, was willing to have

 JONES on his team to work with him, but that JONES could only do so if he had an active agent’s

 license.

         22.      Upon information and belief, JONES was replaced by a substantially younger

 individual, R. Tony Trujillo (late 30s/early 40s).

         23.      Plaintiff has retained the undersigned attorney to represent him in this action and is

 obligated to pay said attorney a reasonable fee for his services.


                                                  COUNT I
                                Violation of the FCRA (Age Discrimination)

         24.      This is an action for discrimination based upon age under the FCRA.

         25.      Plaintiff reasserts the general allegations as set forth above in paragraphs 1-24 and

 incorporates the same herein by this reference.



                                                           4
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-62073-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 5 of 7



         26.      Plaintiff is over the age of forty (40) and is well-qualified for the position of

 Development Manager at Defendant.

         27.      Defendant and its managers and agents violated the FCRA by terminating Plaintiff

 because of his age and refusing his request to reinstate his agent’s N6 contract.

         28.      Defendant replaced Plaintiff with someone who was substantially younger than

 Plaintiff.

         29.      Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

 rights under the FCRA.

         30.      As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

 damages, including the loss of a career with Defendant, the loss of wages, benefits, including his

 pension benefit, and other compensation; harm to his personal and business reputations; emotional

 distress including, but not limited to, humiliation and embarrassment; and other pecuniary and non-

 pecuniary losses.

         WHEREFORE, Plaintiff, PAT JONES, prays that this Court will:

         a. Order Defendant NEW YORK LIFE INSURANCE COMPANY to remedy the age
            discrimination of Plaintiff by:

               i. Paying appropriate back pay;

               ii. Paying prejudgment and post-judgment interest;

               iii. Paying front pay in lieu of reinstatement;

               iv. Paying for lost benefits including medical insurance, pension and retirement plan;

               v. Providing any other relief that is appropriate.

         b. Enter an order against Defendant for compensatory damages;

         c. Enter an order against Defendant for punitive damages;

         d. Grant Plaintiff costs and a reasonable award of attorney’s fees pursuant to Section
            760.11(5), Florida Statutes.

                                                           5
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-62073-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 6 of 7




                                                 COUNT II
                                Violation of the ADEA (Age Discrimination)

         31.      Plaintiff reasserts the general allegations as set forth above in paragraphs 1-24 and

 incorporates the same herein by this reference.

         32.      Plaintiff is within the protected class under the FCRA and is well-qualified for the

 position of Development Manager at Defendant.

         33.      Defendant and its managers and agents violated the FCRA by terminating Plaintiff

 because of his age and refusing his request to reinstate his agent’s license.

         34.      Defendant replaced Plaintiff with someone who was substantially younger than

 Plaintiff.

         35.      As a result of Defendant’s conduct, Plaintiff has been damaged.

         36.      Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

 rights under the ADEA and thus Plaintiff is entitled to liquidated damages under the ADEA.

         WHEREFORE, Plaintiff, PAT JONES, prays that this Court will:

         a. Order Defendant NEW YORK LIFE INSURANCE COMPANY to remedy the age
            discrimination of Plaintiff by:

               i. Paying appropriate back pay;

               ii. Paying prejudgment and post-judgment interest;

               iii. Paying front pay in lieu of reinstatement;

               iv. Paying for lost benefits including medical insurance, pension and retirement plan;

               v. Providing any other relief that is appropriate.

         b. Enter an order against Defendant for liquidated damages;

         c. Grant Plaintiff costs and a reasonable award of attorney’s fees pursuant to 29 U.S.C. §
            216(b).



                                                           6
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-62073-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 7 of 7



                                        DEMAND FOR JURY TRIAL

         Plaintiff, PAT JONES, hereby demands trial by jury on all claims triable by right of jury under

 state or federal law.

 Dated this 12th day of October 2020.

                                                     Respectfully submitted,

                                                     GALLUP AUERBACH
                                                     Counsel for Plaintiff
                                                     4000 Hollywood Boulevard
                                                     Presidential Circle-Suite 265 South
                                                     Hollywood, Florida 33021
                                                     Telephone:      (954) 894-3035
                                                     Facsimile:      (954) 894-8015
                                                     E-mail:         dgallup@gallup-law.com

                                                     By:       /s/ Dana M. Gallup________
                                                               DANA M. GALLUP
                                                               Florida Bar No.: 0949329




                                                           7
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
